NUMBER 13-20-00191-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ALEXANDRIA MADISON STAPLES,                                               Appellant,

                                              v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 198th District Court
                          of Kerr County, Texas.


                         MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
                  Memorandum Opinion by Justice Silva

      Appellant Alexandria Madison Staples appeals a judgment revoking her

community supervision and adjudicating her guilty of possession of a controlled

substance in penalty group 2, tetrahydrocannabinol, four grams or more but less than 400
grams, a second-degree felony. 1 See TEX. PENAL CODE ANN. § 12.33; TEX. HEALTH &

SAFETY CODE ANN. § 481.116(d). The trial court sentenced Staples to eight years’

imprisonment. Staples’s court-appointed counsel filed an Anders brief stating that there

are no arguable grounds for appeal. See Anders v. California, 386 U.S. 738, 744 (1967).

We affirm.

                                     I.     ANDERS BRIEF

       Pursuant to Anders v. California, Staples’s court-appointed appellate counsel filed

a brief and a motion to withdraw with this Court, stating that his review of the record

yielded no grounds of reversible error upon which an appeal can be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510

n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Staples’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Staples’s counsel also informed this Court in writing that he


       1   This appeal was transferred to us from the Fourth Court of Appeals pursuant to a docket
equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
                                                2
(1) notified Staples that counsel filed an Anders brief and a motion to withdraw;

(2) provided Staples with copies of both pleadings; (3) informed Staples of her rights to

file a pro se response, to review the record prior to filing a response, and to seek

discretionary review in the Texas Court of Criminal Appeals if this Court finds that the

appeal is frivolous; and (4) provided Staples with a form motion for pro se access to the

appellate record with instructions to sign and file the motion with the court of appeals

within ten days by mailing it to the address provided. See Anders, 386 U.S. at 744; Kelly,

436 S.W.3d at 319–20; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252

S.W.3d at 409 n.23. Staples has been provided access to the appellate record. However,

an adequate time has passed, and Staples has not filed a pro se response.

                              II.    INDEPENDENT REVIEW

      Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed counsel’s brief and the entire record, and we have found

nothing that would support a finding of reversible error. See Bledsoe v. State, 178 S.W.3d

824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                              III.   MOTION TO WITHDRAW

      In accordance with Anders, Staples’s attorney asked this Court for permission to

withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d


                                            3
at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no

pet.)). We grant counsel’s motion to withdraw. Within five days of the date of this Court’s

opinion, counsel is ordered to send a copy of this opinion and this Court’s judgment to

Staples and to advise her of her right to file a petition for discretionary review. 2 See TEX.

R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206

S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                            IV.     CONCLUSION

        We affirm the trial court’s judgment.

                                                                              CLARISSA SILVA
                                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
10th day of June, 2021.




        2  No substitute counsel will be appointed. If Staples seeks further review of this case by the Texas
Court of Criminal Appeals, she must either retain an attorney to file a petition for discretionary review or file
a pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the date of either this opinion or the last timely motion for rehearing or timely motion for en banc
reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for discretionary review
must be filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for
discretionary review should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See
id. R. 68.4.
                                                       4